                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




RONALD NEWTON                              )
(TDCJ No. 1299706),                        )
                                           )
             Petitioner,                   )             CIVIL ACTION NO.
                                           )
VS.                                        )             3:18-CV-0489-G (BN)
                                           )
LORIE DAVIS, Director                      )
Texas Department of Criminal Justice,      )
Correctional Institutions Division,        )
                                           )
             Respondent.                   )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The district court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding no

error, the court ACCEPTS the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      The court further directs the Clerk of the Court to open for statistical purposes

a new Section 2254 case (nature of suit 530 directly assigned, per Special Order 3-
250, to the undersigned and United States Magistrate Judge David L. Horan) and to

close the same on the basis of this order.

      SO ORDERED.

October 17, 2018.




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




                                             -2-
